Filed 2/18/21 P. v. Wiltse CA1/5
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                         DIVISION FIVE

 THE PEOPLE,
      Plaintiff and Respondent,
                                                              A159418
 v.
 DON RALPH WILTSE,                                            (Mendocino County
                                                              Super. Ct. No.
      Defendant and Appellant.
                                                              SCUKCRPA1933755)




          Appellant Don Ralph Wiltse, having served a prison term
for failing to register as a sex offender, was found to have violated
conditions of his parole that prohibited him from entering or
loitering “within 250 feet of the perimeter of places where
children congregate” or from entering “any park where children
regularly gather” without the permission of his parole agent. We
conclude that while these terms were reasonable, they were not
violated when appellant, who was homeless at the time, took a
15-minute shower in a KOA campground with the permission of
the owner when the only evidence presented showed the
campground to be closed to the public. We reverse the order
revoking his parole and imposing 60 days in custody.




                                                      1
                          I. BACKGROUND
        Appellant’s criminal history includes forcible lewd conduct
with a child under 14 in violation of Penal Code section 288,
subdivision (b)(1).1 In 2016, he was convicted of failing to register
as a sex offender under section 290.018, subdivision (b). He was
initially placed on probation but was sentenced to two years in
prison following a violation and was released on parole on June 6,
2018.
        When appellant was released on parole, the Division of
Adult Parole Operations for the Department of Corrections and
Rehabilitation (DAPO) imposed several special conditions, a
written copy of which appellant signed on June 7, 2018. Any
exceptions to the conditions were to be approved in writing by the
Unit Supervisor. Condition number 18 provided, “You shall not
enter or loiter within 250 feet of the perimeter of places where
children congregate; e.g., day care centers, schools, parks,
playgrounds, video arcades, swimming pools, state fairgrounds,
county fairgrounds, etc.” Condition number 20 provided, “You
shall not enter any park where children regularly gather without
prior written approval from your parole agent. The written
approval must be kept with you while you are in the park.”
Condition number 99 provided, “You shall not use any public
shower facility, join any health club, physical fitness training
facility, or sports club.” Appellant violated parole several times




       Further statutory references are to the Penal Code unless
        1

otherwise indicated.

                                  2
and was returned to custody at least four times before the end of
2019.
        An electronic GPS investigation revealed that on December
15, 2019, appellant had entered a KOA campground which DAPO
considered off limits due to his conditions of parole. On
December 24, 2019, DAPO filed a petition to revoke appellant’s
parole, alleging he had violated conditions 18, 20 and 99 by going
to the campground to shower. On January 8, 2020, appellant
filed a motion to strike these parole terms and dismiss the
petition to revoke his parole, alleging the conditions were
unconstitutionally overbroad and violated the Eighth
Amendment’s proscription against cruel and unusual
punishment. He relied on Martin v. City of Boise (9th Cir. 2019)
920 F.3d 584 (Martin), in which the court held an ordinance
constituted cruel and unusual punishment to the extent it
prohibited camping on public land when a sleeping place was
unavailable at any public shelter, and argued that the
campground was the only place he could shower. Appellant filed
an amended motion to correct certain typographical errors on
January 13.
        A contested hearing was held on January 15, 2019, at
which appellant was the only witness. He testified that on
December 15, 2019, he was homeless, and that there were no
shelters in the area where he was allowed to shower. He went
inside a KOA campground in Willits to take a shower with the
permission of one of the owners, who allowed him to go there to
clean up. It was about 10 p.m. and the facility was not open at



                                 3
that time. It was normally open in the summer but was not open
in the winter. There was a lock on the shower door that could
only be opened with a code because it was after hours, and the
owner punched in the numbers for appellant to let him in.
Appellant remained inside showering for about 15 minutes before
getting back in his car and leaving. He had gone to the
campground with two adults and there were no children present.
      Appellant was aware that the KOA campground is a place
where families with young children regularly go “when it’s open.”
He did not know whether children ever stay the night there
during winter because it wasn’t his “regular hang out.” He did
not have written permission from his parole officer to go to the
campground.
      The prosecutor argued that a violation had been proven
because appellant was in a place open to the public where
children regularly go with their families. Defense counsel argued
appellant had a “fundamental human right to clean himself” and
had not been provided with alternatives by DAPO. He argued
that the campground was not a public facility, but if it were a
public facility, the Martin decision would control and would allow
appellant to shower there if it was demonstrated he could not
shower elsewhere due to his homelessness: “[I]t’s clear that my
client is a sex offender registrant, but he’s still a human being,
not an animal.”2 (Capitalization omitted.)




      2   Appellant does not renew his argument under Martin on
appeal.

                                  4
      The court found that appellant had violated conditions 18
and 20. It concluded the parole conditions were not overbroad
and were reasonably related to future criminality because they
were designed to keep appellant away from places where children
frequently congregate. The court noted that appellant could seek
the permission of DAPO if he had a good reason for needing to be
in a place that was otherwise off limits. It found appellant had
not violated parole condition number 99 because the campground
was privately owned and the shower he used was not a “public”
shower. The court imposed 60 days in custody for the parole
violation.
                           II. DISCUSSION
      “The Legislature has declared that the period immediately
following incarceration is critical to successful reintegration of
offenders, warranting effective parolee supervision and judicious
revocation actions. . . . Conditions may ‘govern the location in
which the parolee resides, the persons with whom he associates
and lives, the places to which he may travel, his use of
intoxicants, and other aspects of his life.’ [Citation.] Violation of
the terms of parole may lead to its revocation and defendant’s
return to prison.” (People v. Austin (2019) 35 Cal.App.5th 778,
786 (Austin).)
      “Because parolees retain constitutional protection against
arbitrary and oppressive official action, ‘parole conditions, like
conditions of probation, must be reasonable.’ ” (Austin, supra, 35
Cal.App.5th at p. 787; see also Kevin R. v. Superior Court (2010)
191 Cal.App.4th 676, 685 (Kevin R.); In re Stevens (2004) 119



                                  5
Cal.App.4th 1228, 1234.) “A parole condition that bars lawful
activity is valid only to the extent ‘the prohibited conduct either
1) has a relationship to the crime of which the offender was
convicted, or 2) is reasonably related to . . . future criminality.’ ”
(Kevin R., at p. 685; People v. Lent (1975) 15 Cal.3d 481, 486
(Lent).)
      At a parole revocation hearing, the prosecution is required
to demonstrate, by a preponderance of the evidence, that a parole
violation has occurred. (§ 3044, subd. (a)(5); see also People v.
Rodriguez (1990) 51 Cal.3d 437, 446–447 (Rodriguez).) Because
the trial court’s decision to revoke parole is largely discretionary,
we review a revocation order for abuse of discretion, and review
the court’s factual findings for substantial evidence. (People v.
Butcher (2016) 247 Cal.App.4th 310, 318 [discussing standard in
the context of a probation revocation hearing]; see also Rodriguez,
at pp. 441–447.)
      A. Validity of Parole Conditions 18 and 20
      Appellant argues that the parole conditions he was found to
have violated were invalid because they are not reasonably
related to the offense of failing to register as a sex offender or to
further criminality. The People respond that appellant was
required to show he challenged these conditions administratively
as he was required to do under In re Hudson (2006) 143
Cal.App.4th 1, 7 (Hudson).
      In Hudson, the court held that a defendant who filed a
petition for writ of habeas corpus to challenge special parole
conditions was required to exhaust his administrative remedies.



                                   6
(Hudson, supra, 143 Cal.App.4th at pp. 7–8.) We are not
considering a challenge to a parole condition in a habeas petition,
and “the lack of an administrative appeal has no bearing” to a
challenge to parole conditions in a direct appeal from a parole
revocation proceeding. (Austin, supra, 35 Cal.App.5th at p. 785.)
We assume appellant was not required to exhaust his
administrative remedies and further assume his objection based
on the reasonableness of the parole conditions was preserved by
his citation to Lent, supra, 15 Cal.3d at page 486 in the motion to
strike the parole terms. But on the merits, appellant’s claim
fails.
         Appellant argues that he was convicted of failing to register
as a sex offender, and that sex offender registration statutes are
not intended to limit where a person can go. From this he
reasons that parole conditions requiring him to stay away from
places where children “congregate or gather” were not reasonably
related to the offense of conviction.
         Appellant’s underlying offense may have been failing to
register as a sex offender, but he was only subjected to the
registration requirement because he had committed a forcible sex
crime against a child. Restricting his access to places where
children were likely to be found would therefore deter his future
criminality. We note that in the event appellant has a legitimate
reason for being in a place otherwise forbidden by his parole, he
can seek permission from DAPO. Parole conditions 18 and 20 are
valid. (People v. Urke (2011) 197 Cal.App.4th 766, 775 [condition
prohibiting contact with children reasonably related to lewd



                                   7
conduct conviction]; People v. Delvalle (1994) 26 Cal.App.4th 869,
879 [condition requiring defendant to stay away from places
children congregate not void for vagueness]; see § 3053.8 [stay
away parole condition mandatory for certain sex offenders].)
      B. The Evidence Did Not Support a Violation of Conditions
         18 and 20
      Although we conclude conditions 18 and 20 were
reasonably related to appellant’s further criminality, we must
determine whether appellant’s conduct in showering at the KOA
campground violated those conditions. We conclude that given
the evidence presented at the revocation hearing, they did not.
      “The abuse of discretion standard is ‘deferential,’ but it ‘is
not empty.’ [Citation.] ‘[I]t asks in substance whether the ruling
in question “falls outside the bounds of reason” under the
applicable law and the relevant facts [citations].’ ” (People v.
Giordano (2007) 42 Cal.4th 644, 663.) “No court has discretion to
make an order not authorized by law, or to find facts for which
there is not substantial evidence.” (In re Cristian S. (2017) 9
Cal.App.5th 510, 520.)
      Appellant was the only witness to testify at the hearing.
According to him, he was homeless and went to the campground
solely for the purpose of showering. The campground was closed
in wintertime and no children were present. He had the
permission of the campground’s owner, who entered a key code so
that appellant could enter a locked shower, which he used for
about 15 minutes before leaving the campground.




                                  8
      Was the campground a “place[] where children congregate”
or a “park where children regularly gather” within the meaning
of parole conditions 18 and 20? Although a motor campground is
not a facility used exclusively or even predominantly by children,
it appears to be a place frequented by families with children
when it is open to the public. It would not, therefore, be an abuse
of discretion for a court to conclude appellant violated parole
conditions 18 and/or 20 if he had gone to the campground when it
was open to the public. But appellant testified he went to the
campground at 10 p.m. at a time of year when the campground
was closed and he was highly unlikely to encounter any
unsupervised children. Given that the only evidence presented
was that the campground was closed to the public, it cannot be
characterized as a “place[] where children congregate” or a “park
where children regularly gather.”
      Certainly, it might have been possible for the People to put
on evidence that the campground was, contrary to appellant’s
testimony, open to the public in winter, and that even if appellant
did not see any children present, the fact of it being open made it
a place where children congregate or regularly gather. But
appellant was the only witness at the parole revocation hearing,
and he testified that the campground was closed when he went
there during the wintertime. It is possible that the trial court
found him to be lacking in credibility on this point, but
“[d]isbelief and rejection of defendant’s testimony do not create
affirmative proof to the contrary.” (People v. Ross (1961) 198
Cal.App.2d 723, 729.)



                                 9
      The People rely on the following colloquy, which ensued on
cross-examination: “[Prosecutor]: Are you aware that the Willits
KOA is a place where families with young children regularly go
to? [Defendant]: Recently, yeah, but, I wasn’t sure, like—
[Prosecutor]: Is that a yes? [Defendant]: If that’s what you want
to call it, yes. [Prosecutor]: What do you want to call it?
[Defendant]: Yeah. [Prosecutor]: Is that a yes? [Defendant]:
Yeah. [Prosecutor]: Are you aware that families with young
children regularly bring their motorhomes there or their trailers
there and stay the night? [Defendant]: When it’s open.
[Prosecutor]: Are you aware of that, yes or no? [Defendant] Yes.
[Prosecutor]: Okay, and you’re saying at no point at any time
during the winter does anyone with children ever stay the night
there? Is that what you’re telling me? [Defendant]: I don’t know.
I don’t go there on a regular basis. It’s not my regular hang out.”
(Italics added and capitalization omitted.)
      Although appellant testified that he knew families went to
the campground with their motor homes and trailers and stayed
the night, he qualified this by saying they did so “when it’s open.”
He elsewhere testified that the campground was “never open in
the winter.” (Capitalization omitted.) Appellant’s statement that
families with young children brought their motorhomes and
spent the night must be viewed in this context. The People had
the burden of proving a parole violation by a preponderance of
the evidence. (Rodriguez, supra, 51 Cal.3d at p. 441.) They did
not carry their burden.




                                 10
                 III.   DISPOSITION
The order revoking parole is reversed.




                         11
                                        NEEDHAM, J.




We concur.




SIMONS, Acting P.J.




SELIGMAN, J. *




People v. Wiltse / A159418


     * Judge of the Superior Court of Alameda County, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                              12